DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
2.	Acknowledgment is made of Applicant’s submission of claim amendment with arguments/remarks March 14, 2022. Claims 1, 2, 6, 8, 10, 12, 13, and 17 have been amended. Accordingly, claims 1-18 remain pending. This communication is considered fully responsive and sets forth below.
3.	Objection to Specification: in the Response, filed March 14, 2022, Applicants amended the specification to render the objection to the specification moot. The previous objection to the specification is withdrawn. 
4.	Claims Objections: in the Response, filed March 14, 2022, Applicants amended claims for the purpose of correcting the informalities. Therefore, the previous objections to the claims are withdrawn.
5.	Claims Art Rejections: Applicants’ amendments with arguments filed March 14, 2022 have been fully considered and they are persuasive. See the following for examiner’s statement of allowance.
Allowable Subject Matter
6.	Claims 1-18 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Choi et al. (US 2021/0083825) and Guo et al. (US 2019/0190582) are generally directed to various aspects of the mechanism for transmitting an SRS by a terminal, which includes receiving, from a base station, first information indicating symbols to which the SRS is transmitted among a plurality of symbols, when the terminal is configured to perform antenna switching for an SRS transmission on the plurality of symbols, and transmitting the SRS on the indicated symbols; the method of a user equipment (UE) for multi-beam operation in a wireless communication system, including receiving, from a base station (BS), configuration information for a search space in which to receive a response to a beam failure recovery request, monitoring at least a channel state information reference signal (CSI-RS) included in a first set of reference signals to detect a beam failure event based on a threshold, measuring at least one of a reference signal received power (RSRP) of the CSI-RS or an RSRP of synchronization signal/physical broadcasting channel (SS/PBCH) blocks in a second set of reference signals when the beam failure event is detected, identifying a new candidate beam based on the measured RSRPs, and transmitting, to the BS, the beam failure recovery request over a physical random access channel (PRACH) based on detection of the beam failure event. 
However, in consideration of the Applicant’s submission of claim amendments with remarks on March 14, 2022, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“wherein the SRS resource configuration information comprises information that indicates a location of a start symbol S of a resource, in one slot, for transmitting the SRS, and a quantity N of symbols of the resource for transmitting the SRS;” and “sending, by the UE, an SRS in a determined slot and symbol, wherein the determined symbol is determined by the UE based on the SRS resource configuration information” as specified in claim 1.
“wherein the SRS resource configuration information comprises information that indicates a location of a start symbol S of a resource, in one slot, for transmitting the SRS, and a quantity N of symbols of the resource for transmitting the SRS;” and “receiving, by the base station, an SRS from the UE based on the SRS resource configuration information” as specified in claim 8.
“wherein the configuration information of the SRS resource comprises information that indicates a location of a start symbol S of a resource, in one slot, for transmitting the SRS, and a quantity N of symbols of the resource for transmitting the SRS;” and “a transmitter, configured to send an SRS in a determined slot and symbol, wherein the determined symbol is determined by at least one processor of the communications apparatus based on the configuration information of the SRS resource” as specified in claim 12.
Dependent claims 2-7, 9-11, and 13-18 are also allowable for incorporating the features recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WEI ZHAO/Primary Examiner, Art Unit 2473